¶22 (dissenting) — Property divisions lie firmly within the sound discretion of the trial judge. “Trial court decisions in dissolution proceedings will seldom be changed on appeal. The party who challenges a decision in a dissolution proceeding must demonstrate that the trial court manifestly abused its discretion.” In re Marriage of Stenshoel, 72 Wn. App. 800, 803, 866 P.2d 635 (1993) (citing In re Marriage of Griffin, 114 Wn.2d 772, 776, 791 P.2d 519 (1990)). The majority finds the trial judge abused his *809discretion here by considering marital fault. Majority at 806.* 1234*6 I dissent because the judge based his decision on the economic realities of the case, not fault of the parties.
Sanders, J.
*809¶23 RCW 26.09.080 requires a fair and equitable distribution of the property without regard to fault, while still considering the economic circumstances of the parties.7 “[Fairness] is attained by considering all of the circumstances of the marriage, past and present, with an eye to the future needs of the persons involved. Fairness is decided by the exercise of wise and sound discretion not by set or inflexible rules.” In re Marriage of Clark, 13 Wn. App. 805, 810, 538 P.2d 145, review denied, 86 Wn.2d 1001 (1975). The property division need not be mathematically precise: “Thus, in making a division of the property the law does not impel an equal or exact division of the community property of the parties. The disposition only need be just and equitable, and wide latitude and discretionary powers are vested in the trial court in order to accomplish this division.” Rogstad v. Rogstad, 74 Wn.2d 736, 738, 446 P.2d 340 (1968).
¶24 Abuse of discretion depends on what the court considered and how it reached its decision. Courts cannot *810consider “marital fault,” but the equitable distribution must be fair. Dawud Muhammad’s domestic abuse cannot be considered, but the fact is he is currently unemployed for whatever reason. And the statute specifically lists as a factor the “economic circumstances of each spouse at the time the division of property is to become effective.” RCW 26.09.080(4).
¶25 The trial court divided the assets of this relatively short marriage equitably by considering the relevant statutory criteria. The court recognized that Muhammad was unemployed, and yet still imposed on him half of the community’s debts. The court did not view the disparity between the two pension awards as punishing Cherry Gilbert. See Verbatim Report of Proceedings (VRP) (Jan. 24, 2002) at 14-15 (“I’m doing what I think is fair and what I think is fair is to walk out of this marriage of four and a half years with essentially what they had, if they can and that can’t be done in his case. I mean it just can’t be done. So no, I am not trying to punish anybody.” (emphasis added)).8 Gilbert’s seeking and obtaining the protection order did not affect the property division; the causal connection between the two is simply lacking. The trial court properly focused on the economic realities of the situation, not the fault of the parties.
¶26 Further, the trial court did not abuse its discretion when it divided the pension accumulations during the meretricious relationship. When asked if Gilbert would receive credit for the premarital cohabitation, Judge Bruce W. Cohoe answered,
Sure, I’ve taken that into consideration. They lived together during that period of time, but if they had never gotten married, there probably—they would have simply gone their *811separate ways, and there probably wouldn’t have been any claim or any of this type of thing.
I don’t see that as being a major amount of money that’s going to change. Even if I said I treated that one portion, I certainly don’t treat it after they separate. But even if I treated that one portion, the change is—it may increase that—I think it goes from 19 to 25, $6,000, half of it is $3,000. It doesn’t increase that amount so that I’m going to change my mind about how it should be allocated.
VRP (Jan. 24, 2002) at 12-13. The judge considered the property accumulated during the meretricious relationship and chose to award it as he did; the entire pension went to Muhammad as part of the larger distribution scheme. The conclusions of law also listed this property as “minimal.” Clerk’s Papers at 19. Based on the record before the court, I cannot say the trial court abused its discretion by reaching this result. It is within the realm of possible divisions; it may not be the one we would have chosen, but that does not render it an abuse of discretion. Gilbert was awarded assets, some debts, and enjoys continuing employment. Muhammad has assets, much debt and no employment. The judge weighed these factors and divided the property, attempting to place the parties in approximately the same position they were in before the marriage. This result is hardly a “manifest abuse of discretion.” I would affirm.
¶27 I respectfully dissent.

 “A manifest abuse of discretion is present if the court’s discretion is exercised on untenable grounds.” In re Marriage of Olivares, 69 Wn. App. 324, 328, 848 P.2d 1281 (1993).


 The statute reads in full:
In a proceeding for dissolution of the marriage, legal separation, declaration of invalidity, or in a proceeding for disposition of property following dissolution of the marriage by a court which lacked personal jurisdiction over the absent spouse or lacked jurisdiction to dispose of the property, the court shall, without regard to marital misconduct, make such disposition of the property and the liabilities of the parties, either community or separate, as shall appear just and equitable after considering all relevant factors including, but not limited to:
(1) The nature and extent of the community property;
(2) The nature and extent of the separate property;
(3) The duration of the marriage; and
(4) The economic circumstances of each spouse at the time the division of property is to become effective, including the desirability of awarding the family home or the right to live therein for reasonable periods to a spouse with whom the children reside the majority of the time.
RCW 26.09.080 (emphases added).


 As the Court of Appeals noted, the trial court used “inartful” language that suggests Gilbert is responsible for Muhammad’s unemployment. In re Marriage of Muhammad, 119 Wn. App. 166, 174, 79 P.3d 483 (2003). However, the court also noted the lack of “a causal link between the obtaining of the order—the ‘fault’ on the part of Cherry—and the disparate property division as a punishment.” Id. This analysis is correct.